Title: From George Washington to Thomas Mifflin, 21 April 1789
From: Washington, George
To: Mifflin, Thomas



City-Tavern [Philadelphia]Tuesday morning April 21st 1789.

General Washington presents his compliments to the President of the State, and requests his Excellency to communicate the General’s best thanks to the Officers and Gentlemen of the several Corps who did him the honor to form his escort to Philadelphia—General Washington having made his arrangements to be at the place of embarkation for New York, at a particular

hour, will find himself under the necessity of leaving this City about ten o’clock—But, as the weather is likely to prove unfavorable, he must absolutely insist that the military Gentlemen of Philadelphia will not attend him in the manner they had proposed—He is so perfectly satisfied with their good intentions, that it will be impossible for them, by taking any unnecessary trouble, to make any addition to the proofs of their attachment, or the motives of his gratitude.
